Title: To George Washington from Lafayette, 6 October 1797
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General,
Hambourg October the 6th 1797

I am the Happier to Be able to inform You, as I am Sure You Shall Be Happy to Hear that on the 19th September My two friends, family, and Myself Left the olmutz Bastille, and that to Morrow Morning We Shall Be on danish Territory out of the Reach of the Coalitionary Powers—in Vain Would I Attempt, My Beloved General, to Express to You the feelings of My filial Heart, when, at the Moment of this Unexpected Restoration to Liberty and Life, I find Myself Blessed With the opportunity to let you Hear from me. This Heart Has for twenty Years Been known to you—Words, that, Whatever they be, fall So Short of My Sentiments Would Not do justice to What I feel—But You Will Be Sensible of the Affectionate and delightful Emotions With Which I am Now Writing—to You, and I know also it is Not Without Some Emotion that after five Years of a death like Silence from me, You Will Read the first Lines I am at Last Enabled to write —With What Eagerness and pleasure I Would Hasten to fly to Mount Vernon, there to pour out all the Sentiments of Affection, Respect, and Gratitude Which Ever Bound me, and More than ever Bind me to You—Your paternal goodness to My, to Our Son Was not Unexpected But Has Been Most Heartily felt—Your Constant Sollicitude in My Behalf I Have Enjoyed as a welcome Consolation in Captivity, and dont Wonder, My Respected General, that those friendly Exertions Have Not Been able to Operate the difficult Work, Which in Spite of ⟨illegible⟩ and threatening Armies, and Repeated demands from the french Government, it Has Been an affair

of five Months to Effect, after the Hostilities Had Ceased—But at Last We are out, and I Had the Satisfaction to See the United States take a Part in this Last transaction Where By I am Released With My two friends, and that part of My family Which Was not Under Your immediate protection in the Happy Country where Georges and His excellent friend Have experienced So much kindness—Would to God this family Might for the first time Meet Again at Mount Vernon, and Be Reunited in Your friendly and Paternal Arms—My own Health, altho it is Impaird, Could, I think, tolerably Support a Voyage—My daughters are not ill—But Mrs Lafayette’s Sufferings in this Cruel UnHealthy Captivity Have Had Such a deplorable effect Upon Her, that in the opinion of Every phisician, and Every Man of Sense, it Would Be an Act of Madness to Let Her embark at this Advanced Season of the Year—We shall Retire Somewhere on the danish territory, about Sixty or Seventy English Miles from Hambourg, and there in a Remote Country House Quietly Wait for the Spring—in the Mean While we all Are Burning With impatience to See Georges—it is a Comfort of Which His Mother after So Many afflictions, and in Such a State of Health, is in Great Need—And altho’ I depend the More Upon My Return to America in the Spring as the New Measures taken in france Seem to Remove the probility, and of Course to dispense with the duty which in Some letters to Mde L.f. You Have Pointed out for me, We all wish that Georges Might Return to Europe So as to Be With us as Soon as possible and Before We our Selves Can Begin a Voyage for Which His Company, in Going Back With us, Would at Any Rate Be an Agreable Addition—Such are, My Beloved General, the ideas of people who in their emersion from the tomb, want to gather as Soon as possible all the Happiness that is Within their Reach, which However Cannot be Completed Untill they Enjoy the Blessing to Be With You—I Have flattered Myself that in the present Situation of politics, So painful to me, also particulars are yet Unknown, it Might Be Not Quite Unserviceable to offer You A Safe express to Carry Whatever instructions You, or Some Members of Government Could perhaps think of Sending Over—What Has Been, Can Be, or is wished to Be done I do not know—I am perfectly ignorant of every public, Even of My personal Concerns—I know only that My Heart is just the Same as it Has Ever Been—this letter Will Set out immediately I Hope, My dear General, that in a few days I Can Write More fully—In the Mean While I Beg & Hope You Will Read in My

Heart those Sentiments So Warmly Grateful, So affectionately devoted which I want Adequate Words to Express But which Have So long Animated this Heart, and Shall Animate it as long as it Can Vibrate—My Best and Most tender Respects to Mrs Washington—My Wife and daughters join in the Same Sentiments of Veneration, love and Gratitude to Her and to You—Adieu, My Beloved and Respected General Your filial and Grateful affectionate friend

Lafayette

